—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered April 16, 1997, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s claim that the court erroneously accepted his guilty plea without conducting an appropriate inquiry into his possible intoxication defense is unpreserved for appellate review because he failed to move to either withdraw the plea *71or vacate the conviction and he does not fall within the narrow exception to the preservation doctrine (see, People v Lopez, 71 NY2d 662, 666). In any event, the court made a suitable inquiry when an intoxication defense was suggested during the allocution, and nothing in the allocution casts doubt on defendant’s guilt or the voluntariness of his plea. Concur— Williams, J. P., Wallach, Andrias and Friedman, JJ.